Brady, J.
The draft" in question was drawn by Caraza & Co. upon the faith of shipments of coffee which were to be made, consigned to the defendant, by whom it was accepted. The understanding, as we have seen, between Caraza & Co. and the bank at Yera Cruz, was to cash their draft on receiving telegraphic advice of its acceptance by the defendant. It does not appear that the draft in controversy was drawn against any particular shipment, but prior to acceptance the defendant was ad'vised of the acceptance to be made. This mode of doing business was one agreed upon between Caraza & Co., as we have seen. The course of business between the bank and the plaintiffs was for the former to make remittances from time to time to the plaintiffs, and to draw against them. When the draft of Caraza & Go. was drawn payable to their order, it was indorsed to the plaintiffs, who are the bank’s cor*903respondents in this city. When it was accepted by the defendant without objection, and without notifying the plaintiffs of aught to the contrary, the plaintiffs telegraphed the bank that the draft was accepted, and the bank on the next day, October 20th, in reliance upon the telegram, cashed the draft by paying Caraza & Co. its face and 34 per cent, premium in Mexican currency, as the defendant was advised it would on receiving notice of such acceptance. The consideration of the draft is thus perfectly shown. The bank paid the amount of it upon the faith of the defendant’s acceptance, and the plaintiffs credited the bank with the amount of it in the usual course of business between them, and thus the consideration passed from the bank to Caraza & Co. and from the plaintiffs to the bank. A statement of the facts of this case would seem to make it entirely unnecessary to add anything to establish the propriety of the. judgment rendered in favor of the plaintiffs. These facts destroy at once the attitude of the defendant that the plaintiffs are not owners in good faith of the draft. If the payee or any intermediate holder has paid value for the instrument sought to be enforced, that consideration will support the plaintiffs’ title. 1 Daniel, Neg. Inst. 174; 2 Rand. Com. Paper, § 653. The other defense of fraud, the plaintiffs being the owners of the draft fa' value without notice of any infirmity, is not entitled, under the circumstance» to any consideration. But it may be said with regard to it there is no dence whatever establishing any such fraud as would affect the relations o-tween the plaintiffs and the defendant, or the bank and the defendant. The •omission to keep a promise to send goods is not fraud per se. We see no reason for-interfering with this judgment, and it should be affirmed, with costs.
All concur.